Case 2:20-cv-08741-ODW-AFM Document 8 Filed 11/10/20 Page 1 of 1 Page ID #:28



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    JASMINE BERNARD AUSTION,                  Case No. 2:20-cv-08741-ODW-AFM
 12                       Petitioner,
                                                 ORDER ACCEPTING FINDINGS
 13          v.
                                                 AND RECOMMENDATIONS OF
 14    SHERIFF ALEX VILLANUEVA,                  UNITED STATES MAGISTRATE
                                                 JUDGE
 15                       Respondent.
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
 18   Habeas Corpus, records on file and the Report and Recommendation of United States
 19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
 20   has passed and Objections have not been received. The Court accepts the findings
 21   and recommendations of the Magistrate Judge.
 22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
 23   Petition for Writ of Habeas Corpus; and (2) dismissing the action without prejudice.
 24

 25   DATED: November 10, 2020
 26
                                            ____________________________________
 27                                                 OTIS D. WRIGHT, II
 28
                                              UNITED STATES DISTRICT JUDGE
